Citation Nr: 0633776	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
respiratory condition (claimed as a lung condition).

The veteran indicated that he wanted a Board hearing at a 
local VA office on his VA Form 9 in March 2004.  In July 
2004, the veteran submitted a form to the RO indicating that 
he still desired a travel Board hearing.  Subsequently, the 
veteran sent the RO a letter in April 2005 stating that he 
had to withdraw his request for a hearing because he had 
injured his right shoulder.  The RO received a letter from 
the veteran in May 2005 explaining that the reason he could 
not attend the hearing scheduled for April 11, 2005, was that 
he was unable to drive his car due to a severed tendon in his 
right shoulder.  Because the veteran has not requested to be 
scheduled for another hearing, the request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.702(d). 

The Board notes that the veteran submitted additional medical 
records without a waiver of local jurisdiction.  The veteran 
had submitted medical treatment records from Dr. Levit and 
Dr. Grotheer (described below).  If a SOC or SSOC is prepared 
before the receipt of further evidence, a supplemental 
statement of the case (SSOC) must be issued to the veteran, 
as provided in 38 C.F.R. § 19.31, unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a).  In this case, the Board finds 
that the newly obtained evidence is not relevant to the 
issues pertinent to the veteran's claim for service 
connection because the evidence does not show that the 
veteran's lung disorder developed during service, nor does 
the evidence provide a medical nexus relating the lung 
disorder to service.  See Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  Consequently, the 
Board may decide the case on the record.


FINDING OF FACT

The veteran's claimed respiratory condition was not present 
during service, and there is no competent, medical evidence 
showing a causal link between the veteran's respiratory 
complaints and any remote incident of service.


CONCLUSION OF LAW

The veteran's respiratory condition is not due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).



II. Respiratory condition

In his December 2003 notice of disagreement (NOD), the 
veteran contends that he developed lung problems while he 
served overseas in the Korean Conflict.  He reported that 
medical treatment was unavailable at this time because 
physicians were unavailable because they were several miles 
away.  According to the veteran's VA Form 9 dated March 2004, 
he feels that he has been deprived of quality employment 
because of his lung disorder.  He claims he is unable to pass 
employment medical examinations because of his respiratory 
condition.

The veteran's service medical records are unavailable due to 
a fire.  Attempts to rebuild the file from other sources were 
unsuccessful.  The Board notes that VA was able to obtain the 
veteran's DD Form 214 and the veteran's separation 
examination from military service.  Both of these documents 
have been associated with the veteran's claims file.

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
National Personnel Records Center in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

From the available records, there is no showing that the 
veteran had a chronic lung disorder during service.  The 
veteran's separation examination dated November 1953 fails to 
indicate that he was diagnosed with any lung condition in 
service.  The examiner indicated that the veteran's lungs and 
chest were normal.  In fact, the examination also failed to 
reveal that the veteran sustained any kind of trauma in 
service that might have caused his lung condition or 
complained of any respiratory ailments.  Despite the fact the 
examination report shows a host of other complaints, to 
include seasickness, it is highly probative evidence that the 
veteran did not complain of any respiratory symptoms at that 
time.

It is not exactly clear what respiratory symptoms the veteran 
claims to have experienced during service.  He just states he 
had "lung problems."  It is also not clear whether he 
claims he received any treatment during service.  He just 
states that doctors were not available.

The first question that must be answered is whether the 
veteran currently has a chronic lung disorder.  From the 
available records, the answer to that question is not 
entirely clear.  An x-ray report by Dr. Grotheer, dated March 
2004, showed that the lungs were clear except for small 
scattered, calcified granuloma.  The report indicated that 
the bony structures and soft tissues were unremarkable and 
that there was "no definite active chest disease."  A June 
2003 private examination report by Dr. Levit noted that the 
veteran suffered from exertional shortness of breath.  
However, neither of these physicians actually diagnosed a 
chronic lung disorder.  It is not clear whether the calcified 
granuloma shown on chest x-rays are indicative of a chronic 
disorder or whether they are incidental findings.  Even if 
the Board were to accept, for the sake of argument, that 
these notations on the chest x-ray reports are sufficient to 
show the presence of a chronic lung disability, the claim 
would still be denied.

As noted above, the service records show no complaints or 
treatment for lung problems, and the chest x-ray upon 
separation was negative.  VA examination report dated March 
29, 1955, indicated that a chest x-ray showed multiple small 
nodular calcifications noted in both lung fields which are of 
no immediate significance.  The Radiologist concluded that 
these "represent[ed] old healed histoplasmosis which have no 
bearing on [the veteran's] future health and well being."  
Again, it is not clear that medically the calcified 
granulomas are indicative of a chronic lung disease, and the 
radiologist's opinion from 1955 actually indicates they are 
not.  Regardless, no medical professional has ever linked 
these calcified granulomas to the veteran's military service 
in any way or to any symptoms he allegedly experienced during 
service.  The Board must rely on the medical evidence of 
record.  Without any such evidence linking the veteran's 
claimed lung condition to an in-service injury or any other 
aspect of service, service connection must be denied.

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that his lung 
condition was caused by some aspect of military service, he 
is a layperson and has no competence to offer a medical 
opinion in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)  

In summary, the Board finds that the evidence of record does 
not show that the veteran had a respiratory condition in 
service.  Furthermore, there is no medical evidence on file 
relating the current respiratory complaints or findings of 
calcified granulomas to any aspect of the veteran's period of 
military service.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the May 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the 2003 letter advised 
the veteran to send VA any medical reports that he had and 
advised him of the records that the VA would obtain on his 
behalf.  The veteran was also advised that it was his 
responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation by the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In his notice of disagreement (NOD) dated December 2003, the 
veteran states that he did not receive the RO notification 
letter dated May 2003.  However, the May 2003 letter was sent 
to the veteran's address listed on his April 2003 application 
for compensation benefits.  The Board notes that the letter 
was not returned as non- deliverable.  The law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) [hereinafter Ashley I]).  The 
presumption of regularity of the administrative process "in 
the absence of clear evidence to the contrary" applies to 
VA's mailing of the May 2003 letter.  In order for this 
presumption to attach, VA must mail notice to the latest 
address of record, which it did.  The claimant's assertion of 
nonreceipt of a VA decision alone does not establish the 
"clear evidence" needed to rebut the presumption of 
regularity of the mailing.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).  Thus, the veteran was legally notified that 
he had to provide additional information.  See 38 C.F.R. § 
3.1(q) (Notice means written notice sent to a claimant at his 
latest address of record).  

The Board notes that the veteran was sent a letter dated 
February 2004 which explained to the veteran the type and 
quality of evidence that the veteran needed to support his 
claim for service connection for a left heel condition.  
While the letter pertained to his claim for service 
connection for a left heel condition, this letter did give 
the veteran actual knowledge of the evidentiary elements 
needed to substantiate a service connection claim.  The 
February 2004 letter also explained the type and quality of 
evidence that he needed to submit to support his claim, what 
evidence VA would help him to obtain, and what information or 
evidence the veteran needed to provide VA.    

In light of the fact that the veteran has failed to rebut the 
presumption of regularity of mailing and the fact that the 
veteran was notified of the type and quality of evidence that 
he needed to support a service connection claim in the RO's 
February 2004 letter, the Board finds that VA complied with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable, due to a fire, but VA attempted to obtain the 
records of medical treatment in service from the National 
Personnel Records Center (NPRC).  However, as noted above, 
these records could not be obtained.  It is not even clear 
from the veteran's statements whether he allegedly received 
treatment during service for lung complaints.  Regardless, VA 
has obtained the veteran's separation examination from 
service and DD Form 214.  The veteran has not identified any 
VA medical treatment records applicable to his claims.  While 
the veteran's claims file contains a February 1955 request 
for hospital treatment and records regarding a March 29, 
1955, VA examination, there is no evidence in the veteran's 
claims file that there are any additional records regarding 
this treatment or any other records pertaining to VA medical 
treatment.  The Board notes that private medical records 
identified by the veteran have been obtained, to the extent 
available.  While the veteran identified recent private 
treatment records for treatment pertaining to a shoulder 
injury which are not part of the record, such records have no 
relevance to the veteran's purported lung disorder and would 
provide little evidentiary value if obtained.  In addition, 
although the veteran listed Dr. Polst as one of the 
physicians who treated him for his lung condition in his 
claim for benefits, the veteran did not provide enough 
information to the RO to facilitate the acquisition of these 
records.  The veteran failed to provide additional 
information on Dr. Polst even after being requested to do so 
in the May 2003 letter.  The claimant has at no time 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.     
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a respiratory condition 
is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


